  Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 1 of 15



                                                          United States Courts
                                                        Southern District of Texas
                                                                 FILED
                                                           February 14, 2019
                                                                      
                                                      David J. Bradley, Clerk of Court

                                                 4:19mj0272




February 14, 2019
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 2 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 3 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 4 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 5 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 6 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 7 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 8 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 9 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 10 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 11 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 12 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 13 of 15




                                    14th
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 14 of 15
Case 4:19-mj-00272 Document 1 Filed on 02/14/19 in TXSD Page 15 of 15
